Case 4:18-cv-13491-MFL-KGA ECF No. 33, PageID.776 Filed 04/12/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MIKE AMINE,

       Plaintiff,                                Case No. 18-cv-13491
                                                 Hon. Matthew F. Leitman
v.

METROPOLITAN LIFE INSURANCE
COMPANY, a New York Corporation,

     Defendant.
__________________________________________________________________/

          ORDER GRANTING IN PART AND DENYING IN PART
     DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (ECF NO. 23)

       Plaintiff Mike Amine was formerly affiliated with Metropolitan Life

Insurance Company. In this action, Amine seeks three types of post-affiliation

compensation. He labels the three types of compensation he seeks as: (1) MPAB

(the claim for this compensation is described in the First Amend. Compl. at ¶¶16-

17, ECF No. 31, PageID.767), (2) Company Vested Accrued Renewals (the claim

for this compensation is described in the First Amend. Compl. at ¶¶18-21, ECF No.

31, PageID.767), and (3) Personal Vested Accrued Renewals (the claim for this

compensation is described in the First Amend. Compl. at ¶¶22-25, PageID.768).

       Defendant has filed a motion for summary judgment. (See Mot. ECF No. 23.)

The Court held a video hearing on the motion on April 8, 2021. For the reasons

stated on the record during the video hearing, Defendant’s motion for summary


                                       1
Case 4:18-cv-13491-MFL-KGA ECF No. 33, PageID.777 Filed 04/12/21 Page 2 of 2




judgment is GRANTED IN PART and DENIED IN PART. Summary judgement

is GRANTED in favor of Defendant on Amine’s claim for compensation under the

MPAB and on Amine’s claim for Personal Vested Accrued Renewals compensation.

Summary judgment is DENIED on Amine’s claim for Company Vested Accrued

Renewals compensation, and that claim (and only that claim) remains for trial.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: April 12, 2021


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on April 12, 2021, by electronic means and/or ordinary
mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        2
